
	
		II
		Calendar No. 1055
		110th CONGRESS
		2d Session
		S. 150
		[Report No. 110–484]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mrs. Boxer (for herself,
			 Mrs. Feinstein, Mr. Lautenberg, Mr.
			 Cardin, and Ms. Klobuchar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 24 (legislative day, September 17),
			 2008
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Safe Drinking Water Act to
		  protect the health of pregnant women, fetuses, infants, and children by
		  requiring a health advisory and drinking water standard for
		  perchlorate.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Pregnant Women and Children
			 From Perchlorate Act of 2007.
		2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)perchlorate—
					(A)is a chemical used as the primary
			 ingredient of solid rocket propellant; and
					(B)is also used in fireworks, road flares, and
			 other applications;
					(2)waste from the manufacture and improper
			 disposal of chemicals containing perchlorate is increasingly being discovered
			 in soil and water;
				(3)according to the Government Accountability
			 Office, perchlorate contamination has been detected in water and soil at almost
			 400 sites in the United States, with concentration levels ranging from 4 parts
			 per billion to millions of parts per billion;
				(4)the Government Accountability Office has
			 determined that the Environmental Protection Agency does not centrally track or
			 monitor perchlorate detections or the status of perchlorate cleanup, so a
			 greater number of contaminated sites may already exist;
				(5)according to the Government Accountability
			 Office, limited Environmental Protection Agency data show that perchlorate has
			 been found in 35 States and the District of Columbia and is known to have
			 contaminated 153 public water systems in 26 States;
				(6)those data are likely underestimates of
			 total drinking water exposure, as illustrated by the finding of the California
			 Department of Health Services that perchlorate contamination sites have
			 affected approximately 276 drinking water sources and 77 drinking water systems
			 in the State of California alone;
				(7)Food and Drug Administration scientists and
			 other scientific researchers have detected perchlorate in the United States
			 food supply, including in lettuce, milk, cucumbers, tomatoes, carrots,
			 cantaloupe, wheat, and spinach, and in human breast milk;
				(8)(A)perchlorate can harm human health,
			 especially in pregnant women and children, by interfering with uptake of iodide
			 by the thyroid gland, which is necessary to produce important hormones that
			 help control human health and development;
					(B)in adults, the thyroid helps to regulate
			 metabolism;
					(C)in children, the thyroid helps to ensure
			 proper mental and physical development; and
					(D)impairment of thyroid function in expectant
			 mothers or infants may result in effects including delayed development and
			 decreased learning capability;
					(9)(A)in October 2006, researchers from the
			 Centers for Disease Control and Prevention published the largest, most
			 comprehensive study to date on the effects of low levels of perchlorate
			 exposure in women, finding that—
						(i)significant changes existed in thyroid
			 hormones in women with low iodine levels who were exposed to perchlorate;
			 and
						(ii)even low-level perchlorate exposure may
			 affect the production of hormones by the thyroid in iodine-deficient women;
			 and
						(B)in the United States, about 36 percent of
			 women have iodine levels equivalent to or below the levels of the women in the
			 study described in subparagraph (A); and
					(10)the Environmental Protection Agency has not
			 established a health advisory or national primary drinking water regulation for
			 perchlorate, but instead established a Drinking Water Equivalent
			 Level of 24.5 parts per billion for perchlorate, which—
					(A)does not take into consideration all routes
			 of exposure to perchlorate;
					(B)has been criticized by experts as failing
			 to sufficiently consider the body weight, unique exposure, and vulnerabilities
			 of certain pregnant women and fetuses, infants, and children; and
					(C)is based primarily on a small study and
			 does not take into account new, larger studies of the Centers for Disease
			 Control and Prevention or other data indicating potential effects at lower
			 perchlorate levels than previously found.
					(b)PurposesThe purposes of this Act are—
				(1)to require the Administrator of the
			 Environmental Protection Agency to establish, by not later than 90 days after
			 the date of enactment of this Act, a health advisory for perchlorate in
			 drinking water that fully protects pregnant women, fetuses, infants, and
			 children, taking into consideration body weight and exposure patterns and all
			 routes of exposure to perchlorate; and
				(2)to require the Administrator of the
			 Environmental Protection Agency to establish promptly a national primary
			 drinking water regulation for perchlorate that fully protects pregnant women,
			 fetuses, infants, and children, taking into consideration body weight and
			 exposure patterns and all routes of exposure to perchlorate.
				3.Health advisory and national primary
			 drinking water regulation for perchlorateSection 1412(b)(12) of the Safe Drinking
			 Water Act (42 U.S.C. 300g–1(b)(12)) is amended by adding at the end the
			 following:
			
				(C)Perchlorate
					(i)Schedule, health advisory, and
				standardNotwithstanding any
				other provision of this section, the Administrator shall publish a health
				advisory and promulgate a national primary drinking water regulation for
				perchlorate, in accordance with the schedule and provisions established by this
				subparagraph, that fully protect, with an adequate margin of safety, the health
				of vulnerable persons (including pregnant women, fetuses, infants, and
				children), taking into consideration body weight, exposure patterns, and all
				routes of exposure.
					(ii)Health advisoryNot later than 90 days after the date of
				enactment of this subparagraph, the Administrator shall publish a health
				advisory for perchlorate in accordance with clause (i).
					(iii)Proposed regulationsNot later than August 1, 2007, the
				Administrator shall propose a national primary drinking water regulation for
				perchlorate in accordance with clause (i).
					(iv)Final regulationsNot later than December 31, 2007, after
				providing notice and an opportunity for public comment, the Administrator shall
				promulgate a national primary drinking water regulation for perchlorate in
				accordance with clause
				(i).
					.
		
	
		1.Short titleThis Act may be cited as the
			 Protecting Pregnant Women and Children From Perchlorate Act of
			 2008.
		2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)perchlorate—
					(A)is a chemical used as the primary
			 ingredient of solid rocket propellant; and
					(B)is also used in fireworks, road flares, and
			 other applications;
					(2)waste from the manufacture and improper
			 disposal of chemicals containing perchlorate is increasingly being discovered
			 in soil and water;
				(3)according to the Government Accountability
			 Office, perchlorate contamination has been detected in water and soil at almost
			 400 sites in the United States, with concentration levels ranging from 4 parts
			 per billion to millions of parts per billion;
				(4)the Government Accountability Office has
			 determined that the Environmental Protection Agency does not centrally track or
			 monitor perchlorate detections or the status of perchlorate cleanup, so a
			 greater number of contaminated sites may already exist;
				(5)according to the Government Accountability
			 Office, limited Environmental Protection Agency data show that perchlorate has
			 been found in 35 States and the District of Columbia and is known to have
			 contaminated 153 public water systems in 26 States;
				(6)those data are likely underestimates of
			 total drinking water exposure, as illustrated by the finding of the California
			 Department of Health Services that perchlorate contamination sites have
			 affected approximately 274 drinking water sources and 82 drinking water systems
			 in the State of California alone;
				(7)Food and Drug Administration scientists and
			 other scientific researchers have detected perchlorate in the United States
			 food supply, including in lettuce, milk, cucumbers, tomatoes, carrots,
			 cantaloupe, wheat, and spinach, and in human breast milk;
				(8)(A)perchlorate can harm human health,
			 especially in pregnant women and children, by interfering with uptake of iodide
			 by the thyroid gland, which is necessary to produce important hormones that
			 help control human health and development;
					(B)in adults, the thyroid helps to regulate
			 metabolism;
					(C)in children, the thyroid helps to ensure
			 proper mental and physical development; and
					(D)impairment of thyroid function in expectant
			 mothers or infants may result in effects including delayed development and
			 decreased learning capability;
					(9)(A)in October 2006, researchers from the
			 Centers for Disease Control and Prevention published the largest, most
			 comprehensive study to date on the effects of low levels of perchlorate
			 exposure in women, finding that—
						(i)significant changes existed in thyroid
			 hormones in women with low iodine levels who were exposed to perchlorate;
			 and
						(ii)even low-level perchlorate exposure may
			 affect the production of hormones by the thyroid in iodine-deficient women;
			 and
						(B)in the United States, about 36 percent of
			 women have iodine levels equivalent to or below the levels of the women in the
			 study described in subparagraph (A); and
					(10)the Environmental Protection Agency has not
			 established a health advisory or national primary drinking water regulation for
			 perchlorate, but instead established a Drinking Water Equivalent
			 Level of 24.5 parts per billion for perchlorate, which—
					(A)does not take into consideration all routes
			 of exposure to perchlorate;
					(B)has been criticized by experts as failing
			 to sufficiently consider the body weight, unique exposure, and vulnerabilities
			 of certain pregnant women and fetuses, infants, and children; and
					(C)is based primarily on a small study and
			 does not take into account new, larger studies of the Centers for Disease
			 Control and Prevention or other data indicating potential effects at lower
			 perchlorate levels than previously found.
					(b)PurposesThe purposes of this Act are—
				(1)to require the Administrator of the
			 Environmental Protection Agency to establish, by not later than 90 days after
			 the date of enactment of this Act, a health advisory for perchlorate in
			 drinking water that—
					(A)is fully protective of,
			 and considers, the body weight and exposure patterns of pregnant women,
			 infants, and children;
					(B)provides an adequate
			 margin of safety; and
					(C)takes into account all
			 routes of exposure to perchlorate;
					(2)to require the Administrator of the
			 Environmental Protection Agency to establish not later than 18 months after the
			 date of enactment of this Act a national primary drinking water regulation for
			 perchlorate that fully protects pregnant women, infants, and children, taking
			 into consideration body weight, exposure patterns, and all routes of exposure
			 to perchlorate.
				3.Health advisory and national primary
			 drinking water regulation for perchlorateSection 1412(b)(12) of the Safe Drinking
			 Water Act (42 U.S.C. 300g–1(b)(12)) is amended by adding at the end the
			 following:
			
				(C)Perchlorate
					(i)Health advisoryNotwithstanding any other provision of this
				section, not later than 90 days after the date of enactment of this
				subparagraph, the Administrator shall publish a health advisory for perchlorate
				that is fully protective, with an adequate margin of safety, of the health of
				vulnerable persons (including pregnant women, infants, and children), taking
				into consideration body weight, exposure patterns, and all routes of
				exposure.
					(ii)Proposed regulationsNotwithstanding any other provision of this
				section, the Administrator shall propose (within 9 months of the date of
				enactment of this subparagraph) and shall finalize (within 18 months of the
				date of enactment) a national primary drinking water regulation for
				perchlorate—
						(I)that based on the factors
				in clause (i) and other relevant data, is protective, with an adequate margin
				of safety, of vulnerable persons (including pregnant women, infants, and
				children); and
						(II)the maximum contaminant
				level of which is as close to the maximum contaminant level goal for
				perchlorate, and as protective of vulnerable persons, as is
				feasible.
						.
		
	
		September 24 (legislative day, September 17),
		  2008
		Reported with an amendment
	
